Citation Nr: 0904110	
Decision Date: 02/05/09    Archive Date: 02/13/09

DOCKET NO.  07-23 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from September 1964 to 
February 1965 and June 1966 to May 1968.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 2006 by the 
Department of Veterans Affairs (VA) Albuquerque, New Mexico, 
Regional Office (RO).  A hearing before the undersigned 
Veterans Law Judge was held at the RO in December 2008.  The 
hearing transcript has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran has alleged multiple stressors for his PTSD, one 
of which is based on witnessing a racially-motivated stabbing 
during service.  The Board notes that the RO did not request 
verification of this stressor because no date was provided 
prior to certification of the appeal; it was deemed 
unverifiable.  At his December 2008 Travel Board hearing, 
however, the veteran testified that the stabbing occurred in 
December 1967.  See December 2008 hearing transcript.  Based 
on this new information, the Board finds that the claim must 
be remanded so the reported stressor can be verified.  

Another reported stressor is based on witnessing a soldier, 
D.G., injured by a circular saw in March 1967.  The Board 
notes that the evidence confirms that D.G. was an "assigned 
loss" who was transferred to Womack Army Hospital in 
February 1967.  The evidence of record does not verify that 
D.G. was injured prior to leaving Vietnam, however.  In a 
July 2007 report, the Joint Services Records Research Center 
(JSRRC) reported that much of the microfilm that was reviewed 
was unreadable and suggested that the RO conduct a search of 
Morning Reports for January and February 1967 to see if D.G. 
was injured prior to his date of reassignment.  A review of 
the evidence does not indicate that the RO conducted the 
recommended search.  This should be done.  

Accordingly, the case is REMANDED for the following action:

1. The AMC must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  

2.  The AMC should obtain all outstanding 
VA treatment and Vet Center treatment 
records and should ask the veteran about 
the existence of any outstanding private 
treatment records.  

3.  The AMC should attempt to verify the 
veteran's reported in-service PTSD 
stressors, as described in particular in 
the December 2008 hearing transcript by 
obtaining morning reports from January, 
February, and December 1967.  If 
additional evidence is needed for 
stressor verification, the veteran should 
be asked to provide it.  If stressor 
verification cannot be done due to 
insufficient information, that fact 
should be documented in the record.  

4.  After completion of the above 
development, and only if a stressor has 
been verified, the AMC should schedule 
the veteran for a VA psychiatric 
examination to determine the nature and 
extent of any psychiatric disorder which 
may be present.  The claims file and the 
report of verified stressors must be 
provided to and reviewed by the examiner 
prior to conducting this examination.  
The examiner should comment as to whether 
he believes that PTSD is the appropriate 
diagnosis, then the examiner must 
specifically identify which, if any, of 
the verified in-service stressors 
detailed in the report are etiologically 
related to and sufficient to cause PTSD, 
and indicate how the veteran otherwise 
meets the diagnostic criteria for PTSD.  
The complete rationale for each opinion 
expressed must be provided.  The veteran 
is advised that failure to report for a 
scheduled VA examination may have adverse 
consequences, to include the denial of 
his claim.

5.  Thereafter, the AMC should 
readjudicate the appellant's claim.  If 
the benefit sought on appeal remains 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

